                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

IMPLICIT, LLC,                                    §
                                                  §
      Plaintiff,                                  §         Civil Action No. 2:18-cv-53-JRG
                                                  §                   LEAD CASE
       v.                                         §
                                                  §           JURY TRIAL DEMANDED
NETSCOUT SYSTEMS, INC.,                           §
                                                  §
      Defendant.                                  §


                      TENTH AMENDED DOCKET CONTROL ORDER


       In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

   Current Deadline        Amended Deadline                             Event

 December 9, 2019        No change                *Jury Selection – 9:00 a.m. in Marshall, Texas
                                                  Before Judge Rodney Gilstrap

 November 13, 2019       No change                *Pretrial Conference – 9:00 a.m. Marshall,
                                                  Texas before Judge Rodney Gilstrap

 November 13, 2019       No change                *Notify Deputy Clerk in Charge regarding the
                                                  date and time by which juror questionnaires shall
                                                  be presented to accompany by jury summons if
                                                  the Parties desire to avail themselves the benefit
                                                  of using juror questionnaires1




       The Parties are referred to the Court’s Standing Order Regarding Use of Juror
       1

Questionnaires in Advance of Voir Dire.
 Current Deadline   Amended Deadline                          Event

November 6, 2019    No change           *Notify Court of Agreements Reached During
                                        Meet and Confer

                                        The parties are ordered to meet and confer on
                                        any outstanding objections or motions in limine.
                                        The parties shall advise the Court of any
                                        agreements reached no later than 1:00 p.m. three
                                        (3) business days before the pretrial conference.

October 30, 2019    No change           *File Joint Pretrial Order, Joint Proposed Jury
                                        Instructions, Joint Proposed Verdict Form,
                                        Responses to Motions in Limine, Updated
                                        Exhibit Lists, Updated Witness Lists, and
                                        Updated Deposition Designations

October 30, 2019    No change           *File Notice of Request for Daily Transcript or
                                        Real Time Reporting.

                                        If a daily transcript or real time reporting of
                                        court proceedings is requested for trial, the
                                        party or parties making said request shall file a
                                        notice with the Court and e-mail the Court
                                        Reporter, Shelly Holmes, at:
                                        shelly_holmes@txed.uscourts.gov.

October 25, 2019    No change           File Motions in Limine

                                        The parties shall limit their motions in limine to
                                        issues that if improperly introduced at trial
                                        would be so prejudicial that the Court could not
                                        alleviate the prejudice by giving appropriate
                                        instructions to the jury.

October 25, 2019    No change           Serve Objections to Rebuttal Pretrial
                                        Disclosures

October 18, 2019    No change           Serve Objections to Pretrial Disclosures; and
                                        Serve Rebuttal Pretrial Disclosures

October 8, 2019     No change           Serve Pretrial Disclosures (Witness List,
                                        Deposition Designations, and Exhibit List) by
                                        the Party with the Burden of Proof




                                       -2-
   Current Deadline      Amended Deadline                           Event

 October 8, 2019        No change              *Response to Dispositive Motions (including
                                               Daubert Motions). Responses to dispositive
                                               motions that were filed prior to the dispositive
                                               motion deadline, including Daubert Motions,
                                               shall be due in accordance with Local Rule CV-
                                               7(e), not to exceed the deadline as set forth in
                                               this Docket Control Order.2 Motions for
                                               Summary Judgment shall comply with Local
                                               Rule CV-56.

 September 24, 2019     September 28, 2019     *File Motions to Strike Expert Testimony
                                               (including Daubert Motions)

                                               No motion to strike expert testimony (including
                                               a Daubert motion) may be filed after this date
                                               without leave of the Court.

 September 28, 2019     No change              *File Dispositive Motions

                                               No dispositive motion may be filed after this
                                               date without leave of the Court.

                                               Motions shall comply with Local Rule CV-56
                                               and Local Rule CV-7. Motions to extend page
                                               limits will only be granted in exceptional
                                               circumstances. Exceptional circumstances
                                               require more than agreement among the parties.

 September 20, 2019     September 27, 2019     Deadline to Complete Expert Discovery

 September 12, 2019     September 20, 2019     Serve Disclosures for Rebuttal Expert Witnesses




       2
         The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to
Dispositive Motions, the deadline for Response to Dispositive Motions controls.



                                              -3-
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

       Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
mediator or indicates that no agreement was reached. If the parties do not reach an agreement, the
Court will appoint a mediator. The parties should not file a list of mediators to be considered by
the Court.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive to
the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”



                                                -4-
So ORDERED and SIGNED this 4th day of September, 2019.




                                         ____________________________________
                                         RODNEY GILSTRAP
                                         UNITED STATES DISTRICT JUDGE




                                 -5-
